Case 1:20-cv-02974-TWP-DLP Document 1 Filed 11/13/20 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  TAMEAKA ADAMS                                )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) CAUSE NO. 1:20-cv-2974
                                               )
  R. MESSNER CONSTRUCTION                      )
  CO. INC                                      )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and

  42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and

  1343 and Americans with Disability Act 42 U.S.C.A. § 2000e-5.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice of right to sue on August 20, 2020.

                                          PARTIES

     3. Plaintiff is an African-American female and at all relevant times she resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:20-cv-02974-TWP-DLP Document 1 Filed 11/13/20 Page 2 of 4 PageID #: 2




                                                FACTS

      5. Plaintiff began working for the Defendant in October 2017.

      6. Plaintiff performed her job well.

      7. Plaintiff suffers from a disability.

      8. On December 5, 2018, Plaintiff was injured on the job.

      9. On September 3, 2019, Plaintiff was placed on permanent restrictions.

      10. On September 12, 2019, Defendant terminated Plaintiff because she was placed

  permanent restrictions.

      11. However, Plaintiff could continue to do the job Defendant had placed her in after

  Plaintiff’s injury.

      12. Defendant failed to provide Plaintiff with a reasonable accommodation after she

  was placed on permanent restrictions.

      13. A similarly situated Caucasian employee received a reasonable accommodation

  after he was injured and he was not immediately terminated.

      14. Defendant failed to engaged in the interactive process.

      15. Plaintiff was terminated due to her race.

      16. Plaintiff was terminated due to her disability.

      17. Plaintiff did not receive a reasonable accommodation.

                                           COUNT I

      18. Plaintiff incorporates by reference paragraphs 1-17.

      19. Defendant, as a result of terminating Plaintiff due to her race, violated 42 U.S.C. §

  1981.

                                           COUNT II
Case 1:20-cv-02974-TWP-DLP Document 1 Filed 11/13/20 Page 3 of 4 PageID #: 3




     20. Plaintiff incorporates by reference paragraphs 1-17.

     21. Defendant, as a result of terminating Plaintiff due to her race, violated Title VII

  42 U.S.C. § 2000 et al.

                                         COUNT III

     22. Plaintiff incorporates by reference paragraphs 1-17.

     23. Defendant, as a result of terminating Plaintiff due to her disability, violated

  Americans with Disability Act 42 U.S.C.A. § 2000e-5.

                                         COUNT IV

     24. Plaintiff incorporates by reference paragraphs 1-17.

     25. Defendant, as a result of failing to provide Plaintiff with a reasonable

  accommodation, violated Americans with Disability Act 42 U.S.C.A. § 2000e-5.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff her cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

               this case.


                                                                Respectfully Submitted
Case 1:20-cv-02974-TWP-DLP Document 1 Filed 11/13/20 Page 4 of 4 PageID #: 4




                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd #31235-49
  Amber Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
